Pfeifer, J.,
dissenting.
{¶ 19} Chester Stephan suffered a work-related injury and was entitled to temporary total disability payments of $9,119.71 in 1998 and 1999. Before the determination that the injury was work-related, General Motors paid $7,091.30 to Stephan through its wage-replacement insurance program, from which it withheld $1,189.32 for taxes. After the determination that the injury was work-related, General Motors paid Stephan $2,028.41, the difference between the $9,119.71 owed for temporary total disability payments and the $7,091.30 “paid” to Stephan through the wage-replacement insurance program.
{¶ 20} A more reasonable employer might have realized that $1,189 is a much higher percentage of $9,119.71 (Stephan’s disability income resulting from his 1998 injury) than it is of $161,000,000,000 (General Motors’ approximate 1998 revenues). A more reasonable employer might have paid Stephan the amount to which he was entitled and then sought a refund of the taxes paid on Stephan’s behalf. (Such a transaction would likely require little more than a couple of phone calls.) Instead, General Motors decided to play hardball with one of its injured employees.
{¶ 21} Today, this court validates General Motors’ decision. Instead, we should deny the writ and uphold the reasonable decision of the commission, which concluded that Stephan should receive the entire $9,119.71 to which he was entitled. The majority opinion speaks much of General Motors’ lack of an adequate remedy in the ordinary course of law. The majority opinion has it completely backwards — General Motors wasn’t injured in any way. General Motors didn’t herniate a disc; Stephan did. General Motors isn’t out money to which it is entitled; Stephan is. General Motors should ask one of its tax professionals to request an accounting adjustment from the tax agencies with which it has regular routine contact. General Motors should not require its injured workers to take a crash course on tax procedure.
{¶ 22} I do not believe a writ of mandamus is appropriate in this case for one simple reason: General Motors does not lack an adequate remedy, because it can ask for a refund or an accounting adjustment. If the government agencies to which General Motors paid Stephan’s withholding taxes do not grant a refund, *485then General Motors should seek legal recourse against the recalcitrant government agencies. I dissent.
Vorys, Sater, Seymour & Pease, L.L.P., Bradley K. Sinnott, and F. Daniel Balmert, for appellee.
Marc Dann, Attorney General, William P. Marshall, Solicitor General, Elise W. Porter, Deputy Solicitor, and Stephen D. Plymale, Assistant Attorney General, for appellant Industrial Commission of Ohio.
Stephen E. Mindzak Law Offices, L.L.C., and Stephen E. Mindzak, for appellant Chester Stephan.